Citation Nr: 0938244	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970, during the Vietnam Era.  He served in Vietnam from 
October 11, 1969, to October 9, 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which, in part, denied service 
connection for bilateral hearing loss.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   


FINDING OF FACT

Bilateral hearing loss was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by April 2004 and July 
2004 letters, which were sent prior to the initial October 
2004 rating decision.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence 
was required to substantiate his service connection claim; 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a March 2006 notice letter, the RO advised the Veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess/Hartman.  See 19 Vet. App. at 486.  While 
such letter was issued after the initial rating decision in 
October 2004, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the March 2006 VCAA letter was issued, 
the Veteran's claim was readjudicated in the December 2007 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, a response from Dr. A.M. 
that private treatment records regarding hearing loss were 
destroyed, and statements from the Veteran and his 
representative.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  The Veteran was provided with a VA audiological 
examination in July 2004.  The Board acknowledges that the 
Veteran and his representative have contended that such 
examination is flawed and/or inadequate as the examiner based 
his opinion, in part, on the fact that there were no 
audiogram results on the Veteran's separation examination.  
However, the Board finds that the July 2004 VA examination is 
adequate to decide the Veteran's claim.  Specifically, for 
reasons discussed more fully below, the Board finds that the 
examiner based his opinion on more than just the lack of 
audiogram results at the time of Veteran's separation 
examination.  Rather, he relied on additional service 
treatment records and he took into account the Veteran's 
history of in-service noise exposure.  Therefore, the Board 
finds that a remand is not necessary in order to afford the 
Veteran another VA examination. 

Therefore, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In this case, the Veteran is seeking service connection for 
hearing loss, which he maintains is related to his active 
service.  He contends that he was exposed to excessive and 
loud noise, including UH-1 helicopter and weapon fire noise, 
while serving as a helicopter repairman in Vietnam.  His DD-
214 shows that his military occupational specialty was a UH-1 
helicopter repairman.  Although the Board finds the Veteran 
both competent to describe his symptomatology and credible in 
that his claimed noise exposure is consistent with his 
military occupational specialty to establish noise exposure 
in-service, the preponderance of the evidence is against the 
Veteran's service connection claim for bilateral hearing 
loss.  Thus, the Board finds that service connection for 
hearing loss is not warranted.  

Under the laws administered by the VA, there is a current 
hearing loss disability, as reflected at a July 2004 VA 
audiological examination since the auditory threshold in 
frequency 4000 Hertz is 40 decibels or greater bilaterally.  
See 38 C.F.R. § 3.385.  

The record contains no complaints, treatment, or diagnoses of 
bilateral hearing loss during the Veteran's active military 
service.  In fact, the his October 1968 entrance examination 
report (by audiogram testing) and October 1970 separation 
examination report (by whispered voice testing) indicates the 
Veteran's hearing was normal.  An August 1970 audiogram, 
conducted approximately one month before the Veteran's 
separation from service, also indicates hearing within normal 
limits.  

There is also no evidence of bilateral sensorineural hearing 
loss within the first post-service year.  See 38 C.F.R. §§ 
3.307, 3.309.  In fact, the first indication of hearing loss 
is reflected in the July 2004 VA audiological examination 
report, dated approximately thirty-four years after service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no competent evidence of a nexus between the 
Veteran's bilateral hearing loss and his active service.  In 
this regard, the July 2004 VA audiological examiner opined 
that "the Veteran's military noise exposure has not been a 
factor with his present hearing loss."  The examiner based 
his opinion on the fact that the Veteran's STRs were negative 
for complaints, treatment, and diagnoses of bilateral hearing 
loss.  In this regard, the examiner observed that an October 
1968 entrance examination report revealed hearing within 
normal limits.  Additionally, he noted that the Veteran's 
October 1970 separation examination report did not include 
audiometric results; the Veteran reported an H1 profile, in 
which the 'H' pertains to 'hearing.'  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PUHLES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of fitness for retention in 
the military service)).  Additionally, also at the time of 
the October 1970 separation examination, the Veteran 
indicated that "since [his] last physical [his] condition 
has not changed," and his "condition is good."  
Additionally, the examiner noted that an August 1970 
audiogram revealed hearing within normal limits bilaterally.  
See July 2004 VA audiological examination report. 

The Board acknowledges the Veteran's claim that the July 2004 
VA audiological examination report is flawed and/or 
inadequate because, in rendering his opinion, the examiner 
relies on incomplete STRs, specifically the lack of audiogram 
results on separation from service; thus, he should be 
afforded another VA examination to determine the etiology of 
his bilateral hearing loss disability.  However, a review of 
the Veteran's August 1970 audiogram results, conducted 
approximately a month prior to the Veteran's October 1970 
separation examination report, indicates normal hearing at 
the 500, 1000, 2000, and 4000 Hertz frequencies.  As 
discussed above, the Veteran's STRs are negative for any 
complaints, treatment, or diagnoses of hearing loss in-
service; thus, there is no evidence to the contrary that the 
Veteran's hearing loss was related to service or developed 
in-service.  Thus, the Board finds the Veteran's claim 
without merit.    

Additionally, the Board notes that the Veteran has contended 
on his own behalf that his bilateral hearing loss is related 
to his military service.  While the Veteran is competent to 
testify as to his in-service noise exposure and his 
difficulty hearing during and since service, he is not 
competent or qualified, as a layperson, to render an opinion 
concerning medical causation.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In this regard, the Veteran, as a 
layperson, lacks the competency to opine on the etiological 
cause of his bilateral hearing loss.  Moreover, to the extent 
that he has contended a continuity of symptomatology of 
bilateral hearing loss since service, the Board finds that 
the probative value of such allegation is outweighed by the 
July 2004 VA examiner's opinion disassociating the Veteran's 
in-service noise exposure from his current bilateral hearing 
loss. 

For the reasons discussed above, the Board concludes that 
bilateral hearing loss was not incurred in or aggravated by 
service, and bilateral sensorineural hearing loss may not be 
presumed to have been incurred or aggravated therein.  The 
benefit-of-the-doubt doctrine has been considered; however, 
as the preponderance of the evidence is against the claim, it 
is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); 
see also Gilbert, Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


